
	
		II
		111th CONGRESS
		1st Session
		S. 880
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Lugar (for himself
			 and Mr. Bayh) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to permit
		  a Medicare beneficiary to elect to take ownership, or to decline ownership, of
		  a certain item of complex durable medical equipment after the 13-month capped
		  rental period ends.
	
	
		1.Election to take ownership,
			 or to decline ownership, of a certain item of complex durable medical equipment
			 after the 13-month capped rental period ends
			(a)In
			 generalSection 1834(a)(7)(A) of the Social Security Act (42
			 U.S.C. 1395m(a)(7)(A)) is amended—
				(1)in clause
			 (ii)—
					(A)by striking
			 rental.—On and inserting
			 “rental.—
						
							(I)In
				generalExcept as provided in subclause (II),
				on
							; and
					(B)by adding at the
			 end the following new subclause:
						
							(II)Option to
				accept or reject transfer of title to Group 3 Support Surface
								(aa)In
				generalDuring the 10th continuous month during which payment is
				made for the rental of a Group 3 Support Surface under clause (i), the supplier
				of such item shall offer the individual the option to accept or reject transfer
				of title to a Group 3 Support Surface after the 13th continuous month during
				which payment is made for the rental of the Group 3 Support Surface under
				clause (i). Such title shall be transferred to the individual only if the
				individual notifies the supplier not later than 1 month after the supplier
				makes such offer that the individual agrees to accept transfer of the title to
				the Group 3 Support Surface. Unless the individual accepts transfer of title to
				the Group 3 Support Surface in the manner set forth in this subclause, the
				individual shall be deemed to have rejected transfer of title. If the
				individual agrees to accept the transfer of the title to the Group 3 Support
				Surface, the supplier shall transfer such title to the individual on the first
				day that begins after the 13th continuous month during which payment is made
				for the rental of the Group 3 Support Surface under clause (i). If the supplier
				transfers title to the Group 3 Support Surface under this subclause, payments
				for maintenance and servicing after the transfer of title shall be made in
				accordance with clause (iv). If the individual rejects transfer of title under
				this subclause, payments for maintenance and servicing after the end of the
				period of medical need during which payment is made under clause (i) shall be
				made in accordance with clause (v).
								(bb)Special
				ruleIf, on the effective date of this subclause, an individual’s
				rental period for a Group 3 Support Surface has exceeded 10 continuous months,
				but the first day that begins after the 13th continuous month during which
				payment is made for the rental under clause (i) has not been reached, the
				supplier shall, within 1 month following such effective date, offer the
				individual the option to accept or reject transfer of title to a Group 3
				Support Surface. Such title shall be transferred to the individual only if the
				individual notifies the supplier not later than 1 month after the supplier
				makes such offer that the individual agrees to accept transfer of title to the
				Group 3 Support Surface. Unless the individual accepts transfer of title to the
				Group 3 Support Surface in the manner set forth in this subclause, the
				individual shall be deemed to have rejected transfer of title. If the
				individual agrees to accept the transfer of the title to the Group 3 Support
				Surface, the supplier shall transfer such title to the individual on the first
				day that begins after the 13th continuous month during which payment is made
				for the rental of the Group 3 Support Surface under clause (i) unless that day
				has passed, in which case the supplier shall transfer such title to the
				individual not later than 1 month after notification that the individual
				accepts transfer of title. If the supplier transfers title to the Group 3
				Support Surface under this subclause, payments for maintenance and servicing
				after the transfer of title shall be made in accordance with clause (iv). If
				the individual rejects transfer of title under this subclause, payments for
				maintenance and servicing after the end of the period of medical need during
				which payment is made under clause (i) shall be made in accordance with clause
				(v).
								;
					(2)in clause (iv),
			 in the heading, by inserting after transfer of title after
			 servicing; and
				(3)by adding at the
			 end the following new clause:
					
						(v)Maintenance and
				servicing of Group 3 Support Surface if individual rejects transfer of
				titleIn the case of a Group 3 Support Surface for which the
				individual has rejected transfer of title under subclause (ii)(II)—
							(I)during the first
				6-month period of medical need that follows the period of medical need during
				which payment is made under clause (i), no payment shall be made for rental or
				maintenance and servicing of the Group 3 Support Surface; and
							(II)during the first
				month of each succeeding 6-month period of medical need, a maintenance and
				servicing payment may be made (for parts and labor not covered by the
				supplier’s or manufacturer’s warranty, as determined by the Secretary to be
				appropriate for the Group 3 Support Surface) and the amount recognized for each
				such 6-month period is the lower of—
								(aa)a
				reasonable and necessary maintenance and servicing fee or fees established by
				the Secretary; or
								(bb)10
				percent of the total of the purchase price recognized under paragraph (8) with
				respect to the Group 3 Support
				Surface.
								.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			
